 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTucson Yellow Cab, Inc., a debtor in possession andTeamsters, Chauffeurs, Warehousemen andHelpers, Local Union No. 310, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Case 28-CA-6857November 23, 1982DECISIONBY MEMBERS JENKINS, ZIMMERMAN ANDHUNTERUpon a charge filed on March 19, 1982, byTeamsters, Chauffeurs, Warehousemen and Help-ers, Local Union No. 310, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called the Union, andduly served on Tucson Yellow Cab, Inc., a debtorin possession, herein called Respondent, the Gener-al Counsel of the National Labor Relations Board,by the Regional Director for Region 28, issued acomplaint on April 28, 1982, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the chargeand the complaint and notice of hearing before anadministrative law judge were duly served on theparties to this proceeding.Respondent failed to file an answer to the com-plaint or request an extension of time for filing ananswer.On June 14, 1982, counsel for the General Coun-sel filed directly with the Board a motion to trans-fer and continue the matter before the Board and aMotion for Summary Judgment, with exhibits at-tached. Subsequently, on June 25, 1982, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgmentshould not be granted. Respondent did not thereaf-ter file a response to the Notice To Show Cause,and thus the allegations of the Motion for Sum-mary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:265 NLRB No. 62The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in the answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted as true and shall be sofound by the Board, unless good cause to becontrary is shown.The complaint and notice of hearing issued onApril 28, 1982, and duly served on Respondent andthe Union, specifically states that unless an answerto the complaint is filed by Respondent within 10days of service thereof "all of the allegations in thecomplaint shall be deemed to be admitted to betrue and shall be so found by the Board." Further,according to the uncontroverted allegations of theGeneral Counsel's memorandum in support of theMotion for Summary Judgment, by letter datedMay 26, 1982, and attached to the Motion for Sum-mary Judgment, counsel for the General Counseladvised Respondent that an answer was requiredand that if Respondent failed to file an answer, aMotion for Summary Judgment would be filedwith the Board. Respondent did not file an answer,but advised counsel for the General Counsel byletter to "take any action you deem proper underthe circumstances."Good cause for failure to answer the complainthas not been shown. Under the rule set forthabove, the allegations of the complaint are deemedadmitted and are found to be true. Accordingly,we grant the Motion for Summary Judgment, tothe extent set forth below.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is the debtor in possession of TucsonYellow Cab, Inc., an Arizona corporation engagedin the business of operating a fleet of taxicabs.During the past calendar year, which period is rep-resentative of its annual operations generally, Re-spondent, in the course and conduct of its businessoperations, derived gross revenues in excess of$500,000. During the same period Respondent pur-chased and received at its Tucson, Arizona, facilityproducts, goods, and materials valued in excess of452 TUCSON YELLOW CAB, INC.S50,000 from other enterprises located within theState of Arizona, each of which other enterpriseshad received the said products, goods, and materi-als directly from points located outside the State ofArizona.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs, Warehousemen and Help-ers, Local Union No. 310, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThe following employees of Respondent consti-tute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act:All regular and extra drivers, dispatchers, tele-phone operators, and mechanics; excludingoffice clerical employees and guards and su-pervisors as defined in the Act.At all times material, the Union has been the des-ignated exclusive collective-bargaining representa-tive of Respondent's employees in the above-de-scribed unit, and has been recognized as such byRespondent. This recognition has been embodied insuccessive collective-bargaining agreements, themost recent of which is effective by its terms forthe period November 1, 1979, to November 1,1982.Since on or about November 1, 1981, and con-tinuing to date, Respondent has failed and refusedto adhere to and abide by the terms of the above-described collective-bargaining agreement by uni-laterally failing and refusing to make its requiredcontributions on behalf of its unit employees to theWestern Conference of Teamsters Pension TrustFund as provided for in the collective-bargainingagreement.Since on or about March 18, 1982, and continu-ing to date, Respondent has failed and refused tomeet and confer or otherwise to negotiate with theUnion over the effects upon the employees in thebargaining unit of Respondent's decision to ceaseits operations and sell its assets.We find that by the aforesaid conduct Respond-ent has failed and refused, and is failing and refus-ing, to bargain collectively and in good faith withthe Union as the exclusive representative of theemployees in the appropriate unit. By such con-duct, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Sec-tion 8(aX5) and (1) of the Act.IV. THE BANKRUPTCY PROCEEDINGRespondent is a party to a bankruptcy proceed-ing currently pending in the United States Bank-ruptcy Court for the District of Arizona. On June23, 1982, Judge William A. Scanland of that Courtissued an order granting a permanent injunctionwhich ordered that the Board, its agents, attorneys,employees, and successors be "restrained and in-joined [sic] until further order of this Court fromproceeding with or continuing in any manner the...administrative proceeding [herein] other thanto determine whether or not an unfair labor prac-tice has been committed by the debtor [Respond-ent]." XIn compliance with this injunction, therefore, wegrant the General Counsel's Motion for SummaryJudgment only to the extent that we find Respond-ent has committed the unfair labor practices dis-cussed above. However, for the convenience andinformation of all parties, we note the terms of theremedy normally granted for violations of the typefound herein. In addition to an order requiring Re-spondent to cease and desist from the violationsfound, we would order Respondent to make thecontractually required pension fund contributionswhich have been unlawfully withheld, togetherwith any additional amounts as set forth inMerryweather Optical Company, 240 NLRB 1213(1979). Further, the normal remedy for the effectsbargaining violation would include an order to bar-gain over those effects as well as a limited backpayrequirement intended to restore the economicstrength of the Union, as specified in TransmarineNavigation Corporation and its Subsidiary, Interna-tional Terminals, Inc., 170 NLRB 389 (1982).2 Inview of this injunction, and the limited nature ofthe present Decision, we shall retain jurisdictionover this proceeding pending the outcome of thebankruptcy proceedings described above.The Board, upon the basis of the foregoing factsand the entire record, makes the following:I In the Matter of Tucson Yellow Cab Company, Inc.. debtor, No. 81-00103. (B.C. Ariz. 1982.)The Board, a defendant in the bankruptcy proceeding, ha appealedJudge Scanland's order to the United States Court of Appeals for theNinth Circuit Bankruptcy Panel.Member Hunter finds it unnecessary to decide at this time whetherhe would join in ordering a Transmarine remedy in this case.453 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. Tucson Yellow Cab, Inc., a debtor in posses-sion, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Teamsters, Chauffeurs, Warehousemen andHelpers, Local Union No. 310, International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All regular and extra drivers, dispatchers, tele-phone operators, and mechanics, excluding officeclerical employees and guards and supervisors asdefined in the Act constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. At all times material herein, the Union hasbeen the exclusive representative of the employeesin the above-described appropriate unit for the pur-poses of collective bargaining within the meaningof Section 9(a) of the Act.5. By failing and refusing, since on or about No-vember 1, 1981, and continuing to date, to make itscontractually required contributions on behalf of itsunit employees to the Western Conference ofTeamsters Pension Trust Fund, Respondent hasviolated Section 8(a)(S) and (1) of the Act.6. By failing and refusing, since on or aboutMarch 18, 1982, and continuing to date, to meetand confer or otherwise to negotiate with theUnion over the effects upon its unit employees ofits decision to cease operations and sell its assets,Respondent has violated Section 8(aXS) and (1) ofthe Act.454